291 S.W.3d 374 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Collins C. REDMOND, Defendant/Appellant.
No. ED 91967.
Missouri Court of Appeals, Eastern District, Division Three.
September 1, 2009.
*375 Craig A. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Collins C. Redmond (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of second-degree assault, in violation of Section 565.060[1], and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a prior offender to a term of five years' imprisonment on the assault conviction and to a term of three years' imprisonment on the armed criminal action conviction, to be served consecutively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.